Rosetta Resources Inc. Randy Limbacher Chairman, CEO & President April 11, 2011 www.rosettaresources.com / NASDAQ: ROSE All statements, other than statements of historical fact, included in this presentation are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are not historical facts, such as expectations regarding drilling plans, changes in acreage positions, and expected capital expenditures. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil and natural gas price volatility; uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; pipeline capacity availability and pipeline construction difficulties; climatic conditions; availability and cost of material and equipment; the risks associated with operating in a limited number of geographic areas; availability of capital; timing of planned divestitures; regulatory developments; environmental risks; general economic and business conditions (including the effects of the worldwide economic recession); the amount and expected benefit of hedging arrangements; industry trends; and other factors detailed in the Company's most recent Form 10-K and other filings with the Securities and Exchange Commission. If one or more of these risks or uncertainties materialize (or the consequences of such a development change), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward-looking statements except as required by law. Forward-Looking Statements 2 Cautionary Statement Concerning Resources The United States Securities and Exchange Commission permits oil and gas companies, in their filings with the SEC, to disclose only proved, probable and possible reserves that a company anticipates as of a given date to be economically and legally producible by application of development projects to known accumulations. We may use certain terms in this presentation, such as “Risked Project Inventory,” “Project Counts,” “Net Risked Resources,” “Total Resources,” “Unrisked Potential,” “Unrisked Original Resources in Place,” and “Unrisked EUR Potential” that the SEC's guidelines strictly prohibit us from including in filings with the SEC. These estimates are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized. For filings for year-end 2009 and forward, the SEC permits the optional disclosure of probable and possible reserves.The Company has elected not to report probable and possible reserves in its filings with the SEC.We use the term “net risked resources” to describe the Company’s internal estimates of volumes of natural gas and oil that are not classified as proved reserves but are potentially recoverable through exploratory drilling or additional drilling or recovery techniques.Estimates of unproved resources are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized by the Company.Estimates of unproved resources may change significantly as development provides additional data, and actual quantities that are ultimately recovered may differ substantially from prior estimates. BFIT NPV10 We use the term “BFIT NPV10” to describe the Company’s estimate of before income tax net present value discounted at 10 percent resulting from project economic evaluation.The net present value of a project is calculated by summing future cash flows generated by a project, both inflows and outflows, and discounting those cash flows to arrive at a present value. Inflows primarily include revenues generated from estimated production and commodity prices at the time of the analysis. Outflows include drilling and completion capital and operating expenses. Net present value is used to analyze the profitability of a project. Estimates of net present value may change significantly as additional data becomes available, and with adjustments in prior estimates of actual quantities of production and recoverable reserves, commodity prices, capital expenditures, and/or operating expenses. Forward-Looking Statements (Cont.) 3 –Capital spending of $339 MM –High return/high value programs received vast majority of funding –Capital exceeded internal cash flows, but balanced with asset sales beginning cash and revolver borrowings –2010 asset sales are ~$90MM –Production growth –Annual production rate of 138 MMcfe/d –Exit rate of 157 MMcfe/d –Eagle Ford exit rate of 86 MMcfe/d –Reserve growth –Double digit reserve growth rate Rosetta Resources - 2010 Highlights 4 Rosetta Resources Key Statistics Reserves Inventory in BCFE Percent Increase Proved Reserves 36% Risk Adjusted Inventory (1) 134% Average Shares Outstanding (Diluted) 52.1MM 51.0MM 2% 1) Excludes PUD’s 5 –$apital Budget in 2011 –Focus on Eagle Ford –90% of 2011 capital allocated to Eagle Ford –40 wells planned –Fracture stimulation services agreement in place –Pipeline and processing capacity expanded –Shift to liquids accelerates –Southern Alberta Basin evaluation continues –Six wells drilled –Additional five wells to be drilled by early 2011 –Completions planned for 2011 –Additional asset sales scheduled –DJ Basin –Sacramento Basin –Strong alignment with stakeholders remains fundamental driver 2011 Program 6 Rosetta Asset Portfolio Status 7 Eagle Ford Area Hydrocarbon Window Net Acres Gates Ranch Area Condensate Central Dimmit Oil Encinal Area Dry Gas Gonzales Area Oil NE LaSalle Area Oil Western Webb Condensate Total 77%Liquids Rosetta’s drilling focus has been primarily on the Gates Ranch Area, however, we have embarked on the delineation of our other liquids-rich areas… 9 Gates Ranch Area 10 Gates Ranch-Gross Daily Production Dos Hermanas in service 11 Eagle Ford - Gates Ranch 12 Wells Drilled - 2009 & 2010 Planned Wells - 2011 Gates Ranch Proper - Drilling Activities Inception to date and planned for 2011 13 Gates Ranch Proper - Individual Well Performance Normalized actual results versus internal 7.2 Bcfe P50 curve and P90 PUD booking curve 7.2 BCFE (Internal model) 5.3 BCFE (PUD booking) 14 Area Initial Gas Rate (mmcfpd) Initial Oil Rate (bopd) EUR (bcfe) NPV Per
